Citation Nr: 0400203	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, denied the above claims.

In January 2003, the veteran provided oral testimony at a 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO, a transcript of which has been 
associated with the veteran's claims file.

During her January 2003 hearing, the veteran raised an 
additional issue of entitlement an increased initial 
disability rating for her service-connected mild spondylosis 
deformans, degenerative disc disease L2-3.  The Board does 
not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet.App. 9 
(1993); Roy v. Brown, 5 Vet.App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when the VA, 
during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  An application that is not in 
accord with the statute cannot be entertained.  38 U.S.C.A. 
§ 7108 (West 2002).  The issue is, therefore, referred to the 
RO for appropriate action.


REMAND

A remand is required in this case.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that she is afforded every possible consideration.  
VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2003).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VA also has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

During her January 2003 hearing, the veteran testified that 
she had been treated for her asserted disabilities at the VA 
Medical Center in Tulsa, Oklahoma.  Review of her claims 
folder reveals that in July 2001, the RO contacted the stated 
medical care provider requesting treatment records, however, 
there is no evidence of a reply having been received by the 
RO.  On remand, the RO should endeavor to obtain any such 
available treatment records of the veteran from the VA 
Medical Center in Tulsa, Oklahoma.

The veteran also indicated that she had been receiving 
ongoing treatment, including surgery, for her asserted 
disabilities at the VA Medical Center in Phoenix, Arizona.  A 
review of her claims folder reveals that outpatient treatment 
records have been received from the stated medical care 
provider through July 1999.  On remand, the RO should 
endeavor to obtain any available recent inpatient and 
outpatient treatment records of the veteran from the VA 
Medical Center in Phoenix, Arizona subsequent to July 1999.

Additionally, an undated letter from W. E. Bos, D.C., the 
veteran's chiropractor, received at the Board in February 
2003, suggests that based upon chiropractic examinations and 
treatment, the veteran's knee and hip problems are very 
likely causatively related to her service-connected lower 
back and ankle disabilities.  He added that fairness and 
integrity would dictate that this be investigated further.  
Dr. Bos did not provide a copy of the referenced examination 
and treatment records upon which he based his opinion.  As 
such, on remand, the RO should endeavor to obtain any such 
examination reports and treatment records of the veteran.

Finally, assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  When medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A review of the veteran's claims folder reveals that she was 
scheduled for a VA examination in May 2002.  However, it 
appears that the letter informing her of the scheduled 
examination was returned to the RO by the United States 
Postal Service as undeliverable, noting that there was no 
such number on the address provided.  Recent correspondence 
received by the Board contains an address that is different 
from that to which the prior notice of examination had been 
sent.

In light of the recent opinion of Dr. Bos and the returned 
letter scheduling the veteran for a VA examination, the Board 
is of the opinion that the veteran should be examined by a VA 
specialist in orthopedics, with the benefit of the entire 
claims folder to be considered in conjunction with the 
examination, so that an additional opinion may be rendered.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.

2.  The RO should request that the 
veteran identify all VA and private 
medical care providers who have examined 
or treated her for her left foot, right 
hip, and right knee disorders.  The RO 
should obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder, to include from the 
Tucson, Arizona, and Tulsa, Oklahoma VA 
Medical Centers.  The RO should request 
that the veteran provide copies of the 
referenced examination and treatment 
records of Dr. Bos, upon which he based 
his opinion received in February 2003.

3.  Thereafter, the RO must make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination for the purpose of determining 
the nature and etiology of any left foot, 
right hip, and right knee disabilities that 
may be present.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the clinician in 
conjunction with the examination.  The 
examination report must be annotated that the 
claims file was in fact reviewed in 
conjunction with the examination.  All tests 
that are deemed necessary should be 
conducted.  

The doctor is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently diagnosed left foot, right 
hip, or right knee disorders found to be 
present was either caused or aggravated 
(worsening of underlying knee condition 
versus a temporary flare-up of symptoms) 
by the veteran's period of active service.  

The examiner is also asked to include a 
discussion as to whether it is at least as 
likely as not that any currently diagnosed 
left foot, right hip, or right knee 
disorders found to be present was either 
caused or aggravated by the veteran's 
service-connected residuals of a fracture 
to the right great toe with resilient loss 
of toenail.  It is requested that the 
doctor discuss the prior medical evidence 
and reconcile any contradictory evidence.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  If 
further testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  The RO should then review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required by 38 U.S.C.A. §§ 5103 and 
5103A.  If further action is required, 
the RO should undertake it before further 
claim adjudication.

7.  The RO should then readjudicate the 
veteran's claims and, if the benefits 
sought on appeal remain denied, provide 
the veteran and her representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



